Citation Nr: 0017264	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  96-39 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for 
residuals of hiatal hernia surgeries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active honorable service from June 1953 to 
October 1956.

The current appeal arose from an April 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.  The RO denied entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of hiatal hernia surgeries.

The veteran presented oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) at the RO in 
October 1997, a transcript of which has been associated with 
the claims file.

In March 1998 the Board remanded the case to the RO for 
further development and adjudicative procedures.

In January 2000 the RO affirmed the denial of entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of hiatal hernia surgeries.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The claim of entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for residuals of hiatal 
hernia surgeries is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for residuals of hiatal 
hernia surgeries is not well grounded.  38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Associated with the claims file are medical records pursuant 
to the veteran's private hospitalization in 1986.  It was 
reported that he was status post bilateral inguinal hernia 
repair (1970 and 1977).  Six months earlier he sustained 
injury to his abdomen with a blunt blow by a heavy object.  
He had an umbilical hernia which was repaired the day after 
the injury.  He since had had continued problems with 
"heartburn", worse when lying flat and more so when bending 
over.  He reported occasional vomiting when bending or 
squatting to pick up objects.  A previous upper 
gastrointestinal x-ray apparently resulted in a diagnosis of 
hiatal hernia for which he reported for repair.  

The veteran was reported to have been admitted in October 
1986 for elective repair of a hiatal hernia and a 
fundoplasty.  He had been having severe upper abdominal 
discomfort for several months.  He had a history of severe 
reflux esophagitis by upper gastrointestinal x-ray and 
endoscopy which had been unresponsive to treatment.  He 
stated that while at work, doing any heavy straining or 
leaning over, he would reflux and vomit anything he had eaten 
the previous six to twelve hours.  He had been thoroughly 
worked up as an outpatient and found to have a hiatal hernia 
with marked reflux and severe esophagitis.  On October 27 he 
was taken to surgery for a trans-abdominal repair of a hiatal 
hernia and Nissen fundoplasty.  The operation was described 
as reduction of hiatal hernia, approximation of diaphragmatic 
crura at esophageal hiatus and Nissen fundoplication.  His 
postoperative course was reported to have been uneventful.

On file is a letter from a private physician dated in January 
1987.  Dr. DGB reported that in October 1986 the veteran had 
a hiatal hernia repair for apparent gastroesophageal reflux 
cramps and odynophagia.  His physical examination was 
basically unremarkable.  Dr. DGB felt that the veteran had a 
dumping syndrome.  The upper gastrointestinal x-ray suggested 
that the veteran had a vagotomy, therefore, dumping was 
likely.  The veteran was instructed on an anti-dumping diet.  


In his March 1987 letter Dr. DGB felt that the veteran's 
odynophagia and positional reflux had been treated and 
cleared with a hiatal hernia repair.  These symptoms had 
occurred after an umbilical hernia repair for some abdominal 
trauma.  Subsequently he claimed diarrhea and cramps, and the 
physician thought this was dumping.

On file is a VA hospital summary pertaining to admission of 
the veteran in August 1988.  He was reported to have a chief 
complaint of reflux esophagitis with failed repair on one 
previous occasion.  He was reported to have undergone a 
Nissen fundoplication.  He did well until January 1987 when 
he went to work.  After every meal he had diarrhea if he was 
sitting, and gas if he was lying down.  He also had pain 
after eating.  He complained of heartburn, no nausea, 
vomiting.  He had an upper gastrointestinal x-ray and was 
told his stitches had come out.  He presented for repair.  
His previous pertinent surgeries were reported as left 
herniorrhaphy in 1969, right herniorrhaphy in 1978, umbilical 
herniorrhaphy in April 1986, and Nissen fundoplication in 
November 1986.  He was taken to operating room where he 
underwent an Angelchik repair of a failed Nissen 
fundoplication.  There were no complications.  He tolerated 
the procedure well.  

The veteran was hospitalized by VA in August 1989 with an 
admission diagnosis of reflux esophagitis.  He was reported 
as status post fundoplication wrap which failed, followed by 
an Angelchik prosthesis.  He was status post-Angelchik 
prosthesis with significant symptoms of reflux esophagitis.  
He described acid taste in the mouth, burning and dyspepsia.  
He had had an endoscopy in the last two months, which 
according to him, had shown esophagitis.

The veteran was admitted for surgical treatment with a Nissen 
fundoplication of his reflux esophagitis.  He underwent 
removal of the Angelchik prosthesis and Nissen 
fundoplication.  He tolerated the procedure well.  He was 
discharged home without any symptoms of reflux esophagitis.  





VA conducted a medical examination of the veteran in June 
1995.  The examiner noted that his records did not accompany 
the examination.  He reported his medical history and related 
that after his last surgery which he described as successful, 
he no longer had any acid in his stomach.  However, he 
complained of an inability to belch or vomit.  He also 
complained of abdominal pain after eating associated with 
severe cramps and diarrhea.  

This had been the worst in the past seven to eight months.  
He had lost approximately 35 pounds.  He denied bright red 
blood per the rectum, melena, nausea, vomiting, fever, or 
chills.  He had recently had an upper gastrointestinal x-ray 
and barium enema.  The examination concluded in pertinent 
diagnoses of hiatal hernia, status post surgical resection 
times three, with residual epigastric discomfort; severe 
diverticulosis, with chronic diarrhea; disfiguring midline 
scar, measuring 18 centimeters, secondary to multiple 
abdominal surgeries for hiatal hernia.

In October 1997 the veteran provided oral testimony before 
the undersigned Member of the Board at a RO hearing.  His 
testimony was consistent with his contentions on appeal.

VA conducted a special gastroenterological examination of the 
veteran in July 1999.  The examiner recorded that the claims 
files had been made available for review prior to the 
examination.  The examiner recorded the veteran's previously 
reported history, and noted that following the August 1989 
repeat Nissen fundoplication, he had no further symptoms of 
gastroesophageal reflux.  However, he had continued to have 
diarrhea, abdominal bloating and cramps.  He had been having 
some dyspepsia.  






The examiner noted that an October 1995 upper 
gastrointestinal x-ray was negative for gastroesophageal 
postoperative changes.  After examination the examiner 
provided pertinent diagnoses of gastroesophageal reflux 
disease associated with hiatal hernia which was the result of 
an industrial accident from April 1, 1986, status post 
initial Nissen fundoplication in October 1986, and dumping 
syndrome as a direct result of the initial Nissen 
fundoplication.  

The examiner also diagnosed recurrent symptoms of 
gastroesophageal reflux disease with failure of the original 
Nissen fundoplication in 1988 requiring re-operation at which 
time an Angelchik prosthesis was placed, migration of the 
Angelchik prosthesis (August 1988) with recurrent symptoms of 
gastroesophageal reflux requiring a repeat operation of a 360 
degree Nissen fundoplication in August 1989, and history of 
gastroesophageal reflux disease.

The examiner recorded the following medical opinion:

"It is the examiner's opinion that the 
veteran had the onset of gastroesophageal 
reflux disease in 1986 and underwent 
operative intervention for this problem.  
However, by 1988 he had evidence of 
failure of the original procedure 
requiring a re-operation.  The second 
operation was the placement of a 
prosthesis which also failed due to 
migration or slippage of the prosthesis 
over the proximal stomach.  This in turn 
led to the need for a third operative 
procedure to control his symptoms of 
gastroesophageal reflux disease.  The 
last operation has, indeed, controlled 
his symptoms of reflux.


It is also clear that the veteran has 
sustained complications from the original 
surgical procedure in 1986 after which he 
developed classical systems of dumping 
symptoms.  The dumping syndrome was not a 
result of either of the operations done 
at the Denver VA Hospital.

Because of the failure of the first 
operation the veteran underwent a second 
operation which then in turn failed which 
then led to the need for the third 
operation.  

The only additional disability the 
veteran sustained was the failure of the 
second operation and the need for the 
third.  The inability to belch or vomit 
is a well known outcome of having a 
Nissen fundoplication and represents a 
planned result of the effective procedure 
done in 1989.  This is the only ongoing 
symptom that the veteran has sustained as 
a result of the second VA hospital 
surgery."

Criteria

Initially, the Board notes that during the pendency of this 
appeal pertinent laws and regulations related to claims filed 
pursuant to 38 U.S.C.A. § 1151 were revised.
Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of the veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."        38 U.S.C.A. § 1151.
In 1991, the United States Court of Appeals for Veterans 
Claims (Court) invalidated 38 C.F.R. § 3.358(c)(3), a portion 
of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993), aff'd Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).

The United States Supreme Court (Supreme Court) in affirming 
the Court's decision held that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under § 
1151, there must be a showing that the additional disability 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part of VA.

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 state that where it is determined that 
there is additional disability resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.  
38 C.F.R. § 3.358.

In particular, the amended regulation, 38 C.F.R. 
§ 3.358(c)(3), now provides:

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error, in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151.

However, in a precedent opinion, the VA Office of General 
Counsel held that all claims for benefits under 38 U.S.C.A. 
§ 1151, filed before October 1, 1997, must be adjudicated 
under the code provisions as they existed prior to that date.  
See VAOPGCPREC 40-97.

The Court has held, that for a service connection claim to be 
well grounded, there must be medical evidence of current 
disability, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, and medical 
evidence of a nexus (i.e., a link or a connection) between 
the injury or disease in service and the current disability.  
See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication, including the requirement for a well 
grounded claim.  See Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993) (holding that a veteran must submit evidence 
sufficient to well ground a claim for benefits under 
38 U.S.C.A. § 1151); Contreras v. Brown, 5 Vet. App. 492, 495 
(1993).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded; if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993); 
see Contreras, supra.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

A review of the record indicates that the development 
requested by the Board in its March 1998 remand has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Specifically, the RO obtained additional records pertaining 
to the veteran's 1986 private surgery, and by letter dated in 
October 1998, the RO afforded him the opportunity to identify 
additional treatment records which were pertinent to his 
claim.  

The RO scheduled (and the veteran attended) a contemporaneous 
comprehensive VA examination in July 1999.  A competent 
medical opinion was obtained as part of the examination, and 
the examination report itself is thorough and responsive to 
all the Board's March 1998 remand questions.  

The examination report shows the veteran's claims folders 
were reviewed by the examiner in conjunction with his 
examination of the veteran.  See Snuffer v. Gober, 10 Vet. 
App. 400 (1997).  Thus, the Board finds that the development 
completed in this case is in full compliance with the Board's 
remand instruction.

The Board initially notes that, in this case, the provisions 
of 38 U.S.C.A. § 1151, in effect prior to October 1, 1997, 
are more favorable to the claim, inasmuch as negligence need 
not be established in order for the appellant to prevail.  
However, inasmuch as the original claim brought under the 
provisions of 38 U.S.C.A. § 1151 was filed more than two 
years before October 1997 (April 1995), the provisions of 
38 U.S.C.A. § 1151 in effect from October 1, 1997 forward are 
inapplicable to the claim.  See VAOPGCPREC 40-97.

As to the claim for compensation benefits for residuals of 
hiatal hernia surgeries pursuant to the criteria under 
38 U.S.C.A. § 1151, the Board notes that under the law, in 
the context of this issue on appeal, where it is determined 
that there is additional disability resulting from VA 
hospitalization, examination, or treatment, compensation will 
be payable in the same manner as if such disability were 
service-connected.  38 U.S.C.A. § 1151;  38 C.F.R. § 3.358.

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the appellant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
residuals of hiatal hernia surgeries must be denied as not 
well grounded.

In the case at hand, there is no medical evidence indicating 
that the veteran has suffered additional disability as the 
result of hiatal hernia surgeries performed by VA in 1988 and 
1989.  There are no medical opinions, VA or non-VA, linking 
any additional disability to VA hiatal hernia surgeries 
conducted in 1988 and 1989.  

The Board finds that the medical opinion of the VA examiner 
pursuant to the July 1999 VA examination report clearly shows 
that the veteran did not develop any additional disability as 
the result of surgeries conducted by VA in 1988 and 1989.

The VA medical examiner initially advised, after his review 
of the entire evidentiary record, that the veteran had onset 
of gastroesophageal reflux disease in 1986 and underwent a 
private operative intervention therefor.  By 1988 he had 
evidence of failure of the original procedure requiring 
additional surgery.  The second operation, conducted by VA in 
1988, involved placement of a prosthesis which also failed 
due to migration or slippage of the prosthesis over the 
proximal stomach.  This in turn led to the need for a third 
operative procedure, conducted by VA in 1989 to control the 
veteran's symptoms of gastroesophageal reflux disease.  The 
last operation did, in the opinion of the VA examiner, 
control the veteran's symptoms of reflux.

The examiner also noted it was clear that the veteran had 
sustained complication from his original private surgery in 
1986 after which he developed classical symptoms of dumping 
syndrome.  The dumping syndrome was not a result of either of 
the VA operative procedures in 1988 and 1989.  Because of the 
failure of the first operation, the veteran had to undergo a 
second operation which in turn failed thereby leading to the 
need for the third operation by VA.  The examiner was clear 
in noting that the only "additional disability" the veteran 
sustained was the failure of the second operative procedure 
with consequent need for the third procedure.  The examiner 
noted that the inability to vomit was a well known outcome of 
having a Nissen fundoplication and represented a planned 
result of the effective procedure done in 1989.  The examiner 
noted that this was the only ongoing symptom that the veteran 
had sustained as a result of the second VA operative 
procedure.  

The foregoing discussion clearly shows that in his opinion 
the VA examiner did not identify any additional disability 
resulting from either 1988 or 1989 VA operative procedures.  
The veteran is shown to have a symptom of his effective 1989 
VA operative procedure, an expected 'necessary consequence' 
noted as certain, intended, or planned result of the 1989 
surgery.



The veteran has contended that he has suffered from 
additional disability as the result of his 1988 and 1989 VA 
operative procedures for hiatal hernias.  He has expressly 
identified gastroesophageal reflux disease to include loss of 
teeth, dumping syndrome to include diarrhea, inability to 
belch and gas bloating (abdominal pain), and inability to 
vomit.  

The Board notes that generally speaking, lay persons are not 
competent to offer evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has additional disability  related to the VA 1988 and 
1989 surgical procedures for hiatal hernias.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

In the instant case, the issue of whether the VA 1988 and/or 
1989 operative procedures caused the development of 
additional disability requires competent medical evidence.  
The competent medical evidence of record in this regard is 
against the veteran's contentions.  The record clearly shows 
that the veteran was suffering from gastroesophageal reflux 
and would occasionally vomit before he had his first private 
operative procedure in 1986.  

The veteran therefore cannot claim compensation benefits for 
gastroesophageal reflux as a consequence of his later VA 
surgeries in 1988 and 1989.  Loss of teeth has not been 
attributed to his VA surgeries, and the veteran himself has 
expressed that he is well aware that loss of teeth is a 
consequence of gastroesophageal reflux.

Prior to his first VA operative procedure, the veteran 
reported that he did not vomit.  When examined by VA in July 
1999, the veteran reported a difficult time vomiting.  

It was at that time that the VA examiner stated that 
inability to belch or vomit was a well known cause of having 
a Nissen fundoplication and reflected a planned result of the 
VA operative procedure in 1989.  The VA examiner classified 
inability to vomit as a symptom, not an additional 
disability.  With respect to dumping syndrome to include 
diarrhea, the VA examiner specifically identified this 
disorder as a complication of the non-VA private operative 
procedure conducted in 1986, prior to the 1988 and 1989 VA 
operative procedures.  Furthermore, correspondence on file 
from the veteran's private physician dated in 1987 shows that 
he also identified dumping syndrome to include diarrhea as a 
manifestation thereof to have occurred subsequent to the 1986 
umbilical hernia repair surgery.  

There is no doubt that the veteran had occasional vomiting 
prior to the VA surgeries.  However, after his second 
surgery, he has experienced control of his symptoms.  To 
reiterate, no additional disability has been shown by the 
evidence of record.

In the absence of competent medical evidence linking any 
additional disability to the 1988 and/or 1989 VA operative 
procedures, the Board must deny the veteran's claim as not 
well grounded.

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence of any evidence 
that has not already been obtained that would well ground his 
claim.  38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

As the veteran's claim of entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
residuals of hiatal hernia surgeries is not well grounded, 
the doctrine of reasonable doubt is not applicable to his 
claim.

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which apparently 
denied the claim on the merits, the veteran has not been 
prejudiced by the decision.  In assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to compensation benefits for residuals of hiatal 
hernia surgeries, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

